PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/965,819
Filing Date: 27 Apr 2018
Appellant(s): Murphy et al.



__________________
Jessica H. L. Babad
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/23/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/15/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 11,12, 15-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over EP2774966 A1 to Kaneyoshi et al. (hereinafter Kaneyoshi).
Claims 11,12, 15-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0271960 A1 to Hong et al. (hereinafter Hong). 
Claims 11,12, 15-17 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -7 of U.S. Patent No. 9512357 B2 (hereinafter 357). 

(2) Response to Arguments
A. The rejection of claims 11,12, 15-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over EP2774966 A1 to Kaneyoshi et al. (hereinafter Kaneyoshi).
1.  Regarding claim 11, Appellant argues that simply providing ranges of particle sizes, and examples of particle sizes that account for a percentage of the total volume of particle sizes in the powder product, as in Kaneyoshi does not provide for determining a span of less than 0.9, wherein span is a measure of a width of the particle size distribution curve for the phosphor, as claimed.
Appellant argues that Kaneyoshi does not determine a span, and provides no formula for determining a span and that varied formulas may be used to calculate a span. However, as described in the Final Office Action, Kaneyoshi does teach a population of phosphor particles having the same formula and an overlapping D50.  Span is defined in the art as the width of the particle size distribution and is calculated by one known formula, ((D90-D10)/D50).  Different letters may be used, such as P90, P10 and P50 but the formula and variables are the same. D90 (or P90) describes the coarsest part of the distribution, the diameter where 90% of the distribution has smaller particle size.  D10 (or P10) describes the finest part of the distribution, the diameter where 10% of the distribution has smaller particle size and D50 is the median, where half of the particles are larger than this value and half are larger. Having data for D90, D10 and D50 provides a clear, quantified picture of particle size distribution.  Kaneyoshi does not expressly recite the term “span” or the known formula for calculating span but does teaches values for the variables D90, D10 and D50 used to calculate span.
Appellant points to a single Kaneyoshi example with a D10=8.4, D50=19.2 and D90=29.3 (para [0065]), which has a higher span of 1.0885.  Appellant also argues that the calculations based on individual, specific examples, examples 1-16, calculate spans from 0.937 to 1.108.  However, the reference is not limited to the examples.  The broad teaching of Kaneyoshi expressly recites an overlapping D50 range of 5 to 40 µm (para [0027]) and a D90 range of preferably 15 to 50 µm (para [0027]).  The Kaneyoshi examples provide guidance for D10 and teach D10 over a range of 8.2 to 12.3 µm.  This prima facie case of obviousness exists’. It would be also be obvious to one of ordinary skill in the art to control both particle size and particle size distribution to control optical properties such as light scattering and the proportion of light absorbed and converted (Kaneyoshi, para [0027]).  Control of particle size and particle size distribution also facilitate mounting of phosphor particles to an LED (Kaneyoshi, para [0027]).  
Therefore, Kaneyoshi does teach a population of phosphor particles with an overlapping span.  

2.  Appellant argues that the formulas used by appellant in the instant disclosure and the formula of evidentiary reference, Arletti, are different and therefore the formula applied by the examiner is not applicable.
Appellant argues that the formula applied by the Examiner is not a formula provided by Kaneyoshi but rather is the formula used in Appellant’s specification.  It is noted that Kaneyoshi does not expressly recite the term “span” or the known formula for calculation span, ((D90-D10)/D50).  However, the span calculation is well known in the art. The examiner also acknowledges that the known formula for span calculation is recited in the instant specification.  The rejection over Kaneyoshi places the Kaneyoshi values for D90, D10 and D50 into the known span calculation formula to arrive at an 
Therefore, Kaneyoshi employs the known span calculation formula, which is the same as Appellant’s formula.

3. Claims 12, 15-17 and 23 ultimately depend from claim 11.
For the reasons above, it is believed that the rejections over Kaneyoshi should be sustained. 

B. The rejection of claims 11,12, 15-17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0271960 A1 to Hong et al. (hereinafter Hong).
1. Regarding claim 11, appellant argues that Hong does not teach a population of particles having a particle size distribution comprising D50 of about 10 µm to about 40 µm and a determined span of less than 0.9: wherein a span is a measure of a width of the particle size distribution curve for the phosphor. 
 However, Hong does teach a D50 of preferably at least 10 µm and at most 30 µm (para [0209]), which overlaps the instantly claimed range of about 10 µm to about 40 µm.  See MPEP 2144.05(I), cited above.  
Appellant also argues that Hong describes a quantile distribution for a width of the peak of a distribution, where the width of this peak is at most 0.25 and that the width of the peak is not the width of the entire distribution.  However, the quantile distribution is ((D75-D25)/D25), which is a slice of the total particle distribution and is therefore a 
Therefore, the Hong population of particles does have an overlapping D50 and is expected have an overlapping span, absent evidence to the contrary.  Appellant has not provided such evidence.

2.  Appellant argues that the formula in Appellant’s specification is different from the formula used in Arletti per the common use of the mathematical order of operations (parentheses first, then exponents, then multiplication/division (ranked equally and go left to right), addition/sub traction (ranked equally and go left to right). 
Appellant argues that the formula applied by Arletti is different because Arletti writes SPAN as P90-P10/P50.  However, this is a clear typographical error.  The parentheses were left out.  The known order of operations applies in Arletti.  Arletti states that SPAN is a measure of the particle size distribution (para [0055]), as is known in the art. SPAN and span are the same.  The known formula is written in Arletti without the parentheses but is clearly the known span calculation formula, ((P90-P10)/P50).  This is a typographical error. Note that P90, P10 and P50 have the known definitions in Arletti, as admitted by applicant on pages 6-7 of the Appeal Brief.  Note that P90 is always a higher number.  P10 is always a lower number.  P50 always falls between P90 and P10 and P10/P50 will always be a fraction that is less than 1.  Therefore, there is no way to arrive at less than 1.2 in the formula P90-(P10/P50) as appellant alleges.  The parentheses were left out as a typographical error in Arletti.  SPAN is the known span, which is calculated by the known formula ((P90-P10)/P50).  It is further noted that Arletti is not applied to provide the known formula for calculating span but rather is applied to show the correlation between uniform particle size, narrow particle size distribution and low span and to show that low span is understood to be preferably less than 1.0 in the art, as discussed above. 
Therefore, Arletti does teach the same, known, formula for calculating span and Appellant’s span and Arletti’s SPAN are the same.  

3. Claims 12, 15-17 and 23 ultimately depend from claim 11.
For the reasons above, it is believed that the rejections over Hong should be sustained. 

C. The rejection of claims 11, 12, 15-17 and 23 as unpatentable over claims 1-7 of U. S. Patent No. 9512357 B2 (hereinafter 357)
1. Appellant respectfully requests that the double patenting rejection be held in abeyance unit the other rejections are resolved.
For the above reasons, it is believed that the rejection over the claims of 357 should be sustained.

Respectfully submitted,
/L.E./Examiner, Art Unit 1734       
                                                                                                                                                                                                 Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734                                                                                                                                                                                                        
/Michele L Jacobson/Primary Examiner   
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.